ORDER
This matter having been duly presented to the Court, it is ORDERED that DONALD F. TOMPKINS of WAYNE, who was admitted to the bar of this State in 1969, and who was suspended from the practice of law for a period of three months effective July 27, 1998, by Order of this Court dated June 30, 1998, be restored to the practice of law, effective immediately; and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics quarterly trust account reconciliations prepared by a certified public accountant and approved by the Office of Attorney *391Ethics for a period of two years and until further Order of the Court.